DISMISS and Opinion Filed October 12, 2015.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00942-CV

      CHRISTOPHER KOLLACK AND DOUGLASS F. ATKINSON, Appellants
                                  V.
     CALIBER HOME LOANS, INC. AND THE BANK OF NEW YORK MELLON,
       AS TRUSTEE FOR CIT MORTGAGE LOAN TRUST 2007-1, Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-05965

                              MEMORANDUM OPINION
                            Before Justices Bridges, Francis, and Myers
                                     Opinion by Justice Myers
       Appellants appeal from a summary judgment in favor of appellees. In a letter dated

September 23, 2015, the Court questioned its jurisdiction over the appeal because it appeared the

notice of appeal was untimely. We instructed appellants to file a letter brief, by October 5, 2015,

addressing our jurisdictional concern and cautioned them that failure to do so may result in

dismissal of the appeal without further notice. Appellants did not file a letter brief.

       In the absence of a timely filed post-judgment motion extending the appellate timetable, a

notice of appeal is due thirty days after the date the judgment is signed. See TEX. R. APP. P. 26.1.

In the absence of a timely notice of appeal, this Court lacks jurisdiction. See TEX. R. APP. P.

25.1(b).
       The trial court signed the judgment on May 6, 2015. Appellants did not file a timely

post-judgment motion that extended the appellate timetable. Accordingly, the notice of appeal

was due on June 5, 2015. See TEX. R. APP. P. 26.1. Appellants filed a notice of appeal on

August 4, 2015, sixty days past the deadline. Because appellants failed to timely file a notice of

appeal, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                     /Lana Myers/
                                                     LANA MYERS
150942F.P05                                          JUSTICE




                                               –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CHRISTOPHER KOLLACK AND                            On Appeal from the 134th Judicial District
DOUGLASS F. ATKINSON, Appellants                   Court, Dallas County, Texas.
                                                   Trial Court Cause No. DC-14-05965.
No. 05-15-00942-CV        V.                       Opinion delivered by Justice Myers.
                                                   Justices Bridges and Francis participating.
CALIBER HOME LOANS, INC. AND
THE BANK OF NEW YORK MELLON,
AS TRUSTEE FOR CIT MORTGAGE
LOAN TRUST 2007-1, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees CALIBER HOME LOANS, INC. AND THE BANK OF
NEW YORK MELLON, AS TRUSTEE FOR CIT MORTGAGE LOAN TRUST 2007-1 recover
their costs of this appeal from appellants CHRISTOPHER KOLLACK AND DOUGLASS F.
ATKINSON.


Judgment entered this 12th day of October, 2015.




                                             –3–